--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
Exhibit 10.14


EQUITY INNS, INC.


2006 Amended Stock Award Agreement


THIS AMENDED AGREEMENT, dated as of the 31st day of December, 2006, between
EQUITY INNS, INC., a Tennessee corporation (the “Company”) and J. Ronald Cooper
(the “Participant”), is made pursuant and subject to the provisions of the
Equity Inns, Inc. 1994 Stock Incentive Plan (the “Plan”), a copy of which has
been made available to the Participant. All terms used herein that are defined
in the Plan have the same meaning given them in the Plan. This amended stock
award agreement supersedes the February 1, 2006 stock award agreement.
 
1.  Award. Pursuant to the Plan, the Company, effective as of February 1, 2006,
(the “Date of Grant”) granted to Participant, subject to the terms and
conditions of the Plan and subject further to the terms and conditions of this
Agreement a Stock Award covering 13,333 shares of Common Stock.
 
2.  Performance Objectives. Subject to the terms of this Agreement, the
Participant’s interest in the Stock Award shall vest and become transferable in
accordance with paragraphs 3, 4 and 5 and Exhibit I based on the Company’s
Compounded Annual Growth Rate TSR for the applicable measurement period relative
to the Compounded Annual Growth Rate TSR for the applicable measurement period
for the companies (other than the Company) listed in the NAREIT Hotel Index.
 
3.  Vesting. The Participant’s interest in the Stock Award shall vest and become
transferable in three equal installments by applying Exhibit I to one-third of
the shares of the Stock Award (the “Target Shares”), for each of the First,
Second and Third Measurement Periods as described below.
 
a. The First Measurement Period, for 4,445 shares, is the period of three
consecutive fiscal years (of the Company and the other companies listed in the
NAREIT Hotel Index) ending in 2006. If the Participant remains in the continuous
employ of the Company or an affiliate from the Date of Grant until January 5,
2007, the number of shares of Common Stock that will vest and become
transferable is equal to the product of (x) the number of Target Shares times
(y) the Applicable Percentage determined under Exhibit I. If the Applicable
Percentage is greater than 100%, then the Participant shall receive, as soon as
practicable after January 5, 2007, an additional Stock Award (which shall be
immediately vested and transferable), for the number of shares of Common Stock
equal to (x) the number of shares determined under the preceding sentence minus
(y) the number of Target Shares. If the Applicable Percentage is less than 100%,
then the Participant shall forfeit the number of Target Shares equal to (x) the
number of Target Shares minus (y) the number of shares determined under the
second preceding sentence.


b. The Second Measurement Period, for 4,444 shares, is the period of three
consecutive fiscal years (of the Company and the other companies listed in the
NAREIT Hotel Index) ending in 2007. If the Participant remains in the continuous
employ of the Company or an affiliate from the Date of Grant until January 5,
2008, the number of shares of Common Stock

 
 

--------------------------------------------------------------------------------

 

that will vest and become transferable is equal to the product of (x) the number
of Target Shares times (y) the Applicable Percentage determined under Exhibit I.
If the Applicable Percentage is greater than 100%, then the Participant shall
receive, as soon as practicable after January 5, 2008, an additional Stock Award
(which shall be immediately vested and transferable), for the number of shares
of Common Stock equal to (x) the number of shares determined under the preceding
sentence minus (y) the number of Target Shares. If the Applicable Percentage is
less than 100%, then the Participant shall forfeit the number of Target Shares
equal to (x) the number of Target Shares minus (y) the number of shares
determined under the second preceding sentence.


c. The Third Measurement Period, for 4,444 shares, is the period of three
consecutive fiscal years (of the Company and the other companies listed in the
NAREIT Hotel Index) ending in 2008. If the Participant remains in the continuous
employ of the Company or an affiliate from the Date of Grant until January 5,
2009, the number of shares of Common Stock that will vest and become
transferable is equal to the product of (x) the number of Target Shares times
(y) the Applicable Percentage determined under Exhibit I. If the Applicable
Percentage is greater than 100%, then the Participant shall receive, as soon as
practicable after January 5, 2009, an additional Stock Award (which shall be
immediately vested and transferable), for the number of shares of Common Stock
equal to (x) the number of shares determined under the preceding sentence minus
(y) the number of Target Shares. If the Applicable Percentage is less than 100%,
then the Participant shall forfeit the number of Target Shares equal to (x) the
number of Target Shares minus (y) the number of shares determined under the
second preceding sentence.


4.  Retirement. This paragraph applies if the Participant remains in the
continuous employ of the Company or an affiliate from the Date of Grant until
the date that the Participant’s employment ends on account of Retirement after
2006. In that event, the provisions of paragraph 3 shall be applied as if the
Participant continued employment with the Company and the Stock Award shall vest
and become transferable or shall be forfeited in accordance with paragraph 3.
 
5.  Death, Disability, Termination Without Cause. This paragraph applies if the
Participant remains in the continuous employ of the Company or an affiliate from
the Date of Grant until the date that the Participant’s employment ends, before
January 5, 2009, on account of the Participant’s death or Disability or the
termination of the Participant by the Company or an affiliate for reasons other
than Cause.
 
a.  If the Participant’s employment ends before January 1, 2007, all of the
shares subject to the Stock Award shall be forfeited and the Participant shall
have no further rights under this Agreement.
 
b.  If the Participant’s employment ends on or after January 1, 2007, and the
Participant completed at least seven Years of Service with the Company or an
affiliate, the provisions of paragraph 3 shall be applied as if the Participant
continued employment with the Company and the Stock Award shall vest and become
transferable or shall be forfeited in accordance with paragraph 3.
 

 
 

--------------------------------------------------------------------------------

 



c.  If the Participant’s employment ends on or after January 1, 2007, and the
Participant completed less than seven Years of Service with the Company or an
affiliate, the provisions of paragraph 3 shall be applied as if the Participant
continued employment with the Company and the Stock Award and the appropriate
number of unvested shares determined in accordance with paragraph 3 shall be
multiplied by a fraction, the numerator of which is the number of whole months
the Participant was employed by the Company or an affiliate on and after
January 1, 2006, and the denominator of which is thirty-six. The number of
shares determined in accordance with the preceding sentence shall vest and
become transferable and any Target Shares in excess of that number, if any,
shall be forfeited.
 
6.  Change in Control. This paragraph applies if the Participant remains in the
continuous employ of the Company or an affiliate from the Date of Grant until
the date that is six months before a Change in Control. In that event, (x)
Target Shares for a measurement period that ended on or before the date of the
Change in Control shall vest and become transferable or shall be forfeited as
provided in paragraph 3 and (y) Target Shares for a measurement period that ends
after the date of the Change in Control shall vest and become transferable as of
the date of the Change in Control with an assumed Applicable Percentage of 100%.
 
7.  Forfeiture. Except as provided in paragraphs 4, 5 and 6, shares of Common
Stock subject to this Stock Award that have not previously become vested and
transferable shall be forfeited (and the Participant shall have no further
rights under this Agreement) if the Participant’s employment with the Company
and its affiliates ends before January 5, 2009.
 
8.  Definitions. For purposes of this Agreement, the following terms shall have
the definitions set forth below.
 
a.  “Acquiring Person” means that a Person, considered alone or together with
all control affiliates and associates of that Person, is or becomes directly or
indirectly the beneficial owner (as defined in Rule 13d-3 under the Exchange
Act) of securities representing at least twenty percent (20%) of (i) the
Company’s then outstanding securities entitled to vote generally in the election
of the Company’s Board; or (ii) the Company’s then outstanding securities
entitled to vote generally in the election of the Company’s Board.
 
b.  “Compounded Annual Growth Rate” means the constant growth rate of TSR that
yields the same compounded TSR for a given period as calculated by the Committee
or a consultant engaged by the Committee or Company to make such calculation.
 
c.  “Cause” means the Participant’s (i) willful and continued failure to perform
the Participant’s duties as established by the Board, or fraud or dishonesty in
connection with such duties, in either case, if such conduct has a materially
detrimental effect on the business operations of the Company; (ii) material
breach of the fiduciary duties of loyalty or care to the Company or an
Affiliate; (iii) conviction of any crime (or upon entering a plea of guilty or
nolo contendere to a charge of any crime) constituting a felony; or (iv)
willful, flagrant, deliberate and repeated infractions of material published
policies and regulations of the Company of which the Participant has actual
knowledge.
 

 
 

--------------------------------------------------------------------------------

 



d. “Change in Control” means (i) a Person is or becomes an Acquiring Person;
(ii) holders of the securities of the Company entitled to vote thereon approve
any agreement with a Person (or, if such approval is not required by applicable
law and is not solicited by the Company, the closing of such an agreement) that
involves the transfer of at least fifty percent (50%) of the Company’s and its
subsidiaries’ total assets on a consolidated basis, as reported in the Company’s
consolidated financial statements filed with the Securities and Exchange
Commission; (iii) holders of the securities of the Company entitled to vote
thereon approve a transaction (or, if such approval is not required by
applicable law and is not solicited by the Company, the closing of such a
transaction) pursuant to which the Company will undergo a merger, consolidation,
or statutory share exchange with a Person, regardless of whether the Company is
intended to be the surviving or resulting entity after the merger,
consolidation, or statutory share exchange, other than a transaction that
results in the voting securities of the Company carrying the right to vote in
elections of persons to the Company’s Board outstanding immediately prior to the
closing of the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 66 2/3% (sixty-six and two-thirds percent) of the Company’s
voting securities carrying the right to vote in elections of persons to the
Company’s Board, or such securities of such surviving entity, outstanding
immediately after the closing of such transaction; (iv) the Continuing Directors
cease for any reason to constitute a majority of the Company’s Board; (v)
holders of the securities of the Company entitled to vote thereon approve a plan
of complete liquidation of the Company or an agreement for the sale or
liquidation by the Company or its subsidiaries of substantially all of the
assets of the Company and its subsidiaries (or, if such approval is not required
by applicable law and is not solicited by the Company, the commencement of
actions constituting such a plan or the closing of such an agreement); or (vi)
the Company’s Board adopts a resolution to the effect that, in its judgment, as
a consequence of any one or more transactions or events or series of
transactions or events, a Change in Control of the Company has effectively
occurred. The Company’s Board shall be entitled to exercise its sole and
absolute discretion in adopting any such resolution pursuant to subparagraph
(vi) above and in determining whether or not any such transaction(s) or event(s)
might be deemed, individually or collectively, to constitute a Change in Control
of the Company.
 
e.  “Disability” means a permanent and total disability as defined in Section
22(e)(3) of the Code.
 
f.  “Retirement” means a voluntary termination of employment with the Company
and its affiliates on or after attaining age sixty.
 
g. “Person” means any human being, firm, corporation, partnership, or other
entity. “Person” also includes any human being, firm, corporation, partnership,
or other entity as defined in sections 13(d)(3) and 14(d)(2) of the Exchange
Act. The term “Person” does not include the Company and the term Person does not
include any employee-benefit plan maintained by the Company or any related
entity, and any person or entity organized, appointed, or established by the
Company or any related entity for or pursuant to the terms of any such
employee-benefit plan, unless the Company’s Board determines that such an
employee-benefit plan or such person or entity is a “Person”.

 
 

--------------------------------------------------------------------------------

 



h.  “TSR” means the percentage increase or decrease in the fair market value of
the Common Stock or the common stock of another company listed on the NAREIT
Hotel Index, taking into account the value of dividends paid on each share and
assuming that the dividends are invested in Common Stock or common stock of such
other company, as applicable, on the dividend payment date. For each vesting
period, the calculation shall be based on the returns for the last three fiscal
years, including the most recently completed fiscal year. For example, the 2006
measurement period will include the returns for 2004, 2005 and 2006; the 2007
measurement period will include the returns for 2005, 2006 and 2007, etc. The
fair market value of the Common Stock and the common stock of each other company
listed on the NAREIT Hotel Index shall be determined on the basis of the 30-day
average closing price of the Common Stock or other company’s common stock, as
applicable, prior to the beginning and ending measurement dates for each vesting
period.


i. “Year of Service” means the Participant’s most recent period of continuous
employment with the Company or its affiliates/the Participant’s total period of
employment with the Company or its affiliates. A period of employment of twelve
months shall equal one Year of Service. A fractional Year of Service shall be
disregarded for purposes of this Agreement.


9.  Custody of Certificates. The Company shall retain custody of the
certificates evidencing this Stock Award until the Committee certifies that the
shares have become vested and transferable. The Company shall deliver the
certificates evidencing the shares subject to this Stock Award promptly after
the Committee certifies that the requirements of this Agreement have been
satisfied.
 
10.  Stock Power.With respect to any shares that are forfeited in accordance
with this Agreement, the Participant hereby appoints the Company’s Chief
Executive Officer and the Company’s Chief Operating Officer as his attorney to
transfer any such forfeited shares on the books of the Company with full power
of substitution in the premises. Such persons shall use the authority granted
under this paragraph 10 to cancel any shares that are forfeited under this
Agreement.
 
11.  Shareholder Rights. Subject to the provisions of the Plan and this
Agreement, the Participant shall have all the rights of a shareholder of the
Company with respect to the shares subject to this Stock Award, including the
right to vote such shares and receive dividends thereon, from the Date of Grant
until a forfeiture of the shares under this Agreement.
 
12.  Change in Capital Structure. The terms of this Agreement, including the
number of shares subject to this Stock Award, shall be adjusted as the Board
determines is equitably required in the event the Company effects one or more
stock dividends, stock split-sups, subdivisions or consolidations of shares or
other similar changes in capitalization.
 
13.  No Right to Continued Employment. This Stock Award does not confer upon the
Participant any right with respect to continuance of employment with the Company
or an Affiliate and does not interfere with the right of the Company or an
Affiliate to terminate the Participant’s employment.
 

 
 

--------------------------------------------------------------------------------

 



14.  Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan mean the
Plan as in effect on the date hereof.
 
15.  Participant Bound by Plan. The Participant hereby acknowledges that a copy
of the Plan has been made available to him and agrees to be bound by all the
terms and provisions thereof.
 
16.  Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees and personal representatives of the Participant and the successors
of the Company.
 
17.  Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.
 


EQUITY INNS, INC.
 
[PARTICIPANT]
     
By:
/s/ J. Mitchell Collins
 
/s/ J. Ronald Cooper






Exhibit I


Performance Percentile Ranking
Performance Percentile Achieved1 
 
Applicable Percentage
(Percentage of Target
Shares That Vest and
Become Transferable)
75th & Above
 
150%
 
74th
 
148%
 
73th
 
146%
 
72th
 
144%
 
71th
 
142%
 
70th
 
140%
 
69th
 
138%
 
68th
 
136%
 
67th
 
134%
 
66th
 
132%
 
65th
 
130%
 
64th
 
128%
 
63th
 
126%
 
62th
 
124%
 
61th
 
122%
 
60th
 
120%
 
59th
 
118%
 
58th
 
116%
 
57th
 
114%
 
56th
 
112%
 
55th
 
110%
 
54th
 
108%
 
53th
 
106%
 
52th
 
104%
 
51th
 
102%
 
50th (Median)
 
100%
 
49th
 
95%
 
48th
 
90%
 
47th
 
85%
 
46th
 
80%
 
45th
 
75%
 
44th
 
70%
 
43th
 
65%
 
42th
 
60%
 
41th
 
55%
 
40th
 
50%
 
Below 40th
 
0%
 




--------------------------------------------------------------------------------

1The “Performance Percentile Achieved” shall be determined by the Company’s
Compounded Annual Growth Rate TSR relative to the Compounded Annual Growth Rate
TSR for the other companies listed on the NAREIT Hotel Index for the applicable
measurement period described in paragraph 3 of the Agreement. Fractional
percentile rankings shall be rounded down to the next whole percentile, e.g., a
ranking in the 60.65 percentile shall be rounded to the 60th percentile (with
the result that 120% of the shares subject to the Stock Award will become vested
and transferable).